                                   1

                                   2

                                   3

                                   4                      IN THE UNITED STATES DISTRICT COURT

                                   5                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,               Case No. 07-cr-00344 CW
                                   8                  Plaintiff,                ORDER DENYING MOTION FOR A
                                                                                REDUCTION OF SENTENCE
                                   9             v.                             PURSUANT TO SECTION 404 OF
                                                                                THE FIRST STEP ACT
Northern District of California
  United States District Court




                                  10    KENNETH EUGENE HOLLOWAY,
                                                                                (Dkt. No. 77)
                                  11                  Defendant.
                                  12

                                  13         Based on Section 404 of the First Step Act of 2018,

                                  14   Defendant Kenneth Eugene Holloway moves for a reduction of his

                                  15   sentence for possession of cocaine base with intent to distribute

                                  16   from eighty-seven months to seventy-five months, and for a

                                  17   reduction of his term of supervised release from five years to

                                  18   three years.1     Docket No. 77.   The government opposes the motion.

                                  19   Docket No. 80.     At the Court’s request, the United States

                                  20   Probation Office filed a new Sentence Reduction Investigation

                                  21   Report on June 18, 2019; there, the Probation Office recommends

                                  22   that Holloway’s motion be denied.      See Report at 4, Docket No.

                                  23   82.   For the reasons set forth below, the Court DENIES the

                                  24   motion.

                                  25

                                  26
                                             1Holloway represents that he “has served approximately 75
                                       months of his 87-month sentence” for the cocaine-base count, and
                                  27   that his current estimated release date is March 12, 2020. See
                                       Motion at 2 & n.2. These representations are consistent with the
                                  28   dates listed in the Probation Office’s report of June 18, 2019.
                                       See Report at 4, Docket No. 82.
                                   1                                 BACKGROUND

                                   2        On January 30, 2008, pursuant to a written Rule 11(c)(1)(C)

                                   3   plea agreement, Holloway pleaded guilty to one count of 21 U.S.C.

                                   4   §§ 841(a)(1) and (b)(1)(B)(iii), for possession with intent to

                                   5   distribute 5.6 grams of cocaine base or crack cocaine (count

                                   6   one), and one count of 18 U.S.C. § 924(c)(1)(A), for possession

                                   7   of a firearm in furtherance of a drug-trafficking crime (count

                                   8   three).   Plea Agreement ¶ 1, Docket No. 37; Minutes of Plea

                                   9   Hearing, Docket No. 36.    At the time that Holloway was arrested
Northern District of California
  United States District Court




                                  10   for these counts, he was on supervised release in connection with

                                  11   a prior conviction for felon in possession of a firearm.            Plea

                                  12   Agreement ¶ 2; see also Case Number 97-cr-40059 CW.

                                  13        The parties agreed that Holloway’s base offense level was

                                  14   twenty-four.   Plea Agreement ¶ 7.        Based on a three-level

                                  15   reduction for acceptance of responsibility, Holloway’s adjusted

                                  16   offense level was twenty-one, id., which carried a Sentencing

                                  17   Guidelines range of seventy to eighty-seven months of

                                  18   imprisonment for the cocaine-base count in light of his criminal

                                  19   history category of V.     At the time of Holloway’s sentencing, the

                                  20   crack-cocaine count carried a mandatory minimum sentence of five

                                  21   years of imprisonment.     Id. ¶ 1.       The parties agreed that

                                  22   Holloway’s total sentence should range from 144 months to 156

                                  23   months of imprisonment, five years of supervised release, and a

                                  24   $200 special assessment.    Id. ¶ 8.

                                  25        On April 16, 2008, the undersigned sentenced Holloway to

                                  26   eighty-seven months of imprisonment for the cocaine-base count,

                                  27   and to sixty months of imprisonment for the firearm count, to run

                                  28   consecutively, for a total sentence of 147 months.          Judgment at
                                                                             2
                                   1   2, Docket No. 45.   The Court also sentenced Holloway to five

                                   2   years of supervised release.    Id. at 3.

                                   3        On July 2, 2012, Holloway moved for a reduction of his

                                   4   cocaine-base sentence under 18 U.S.C. § 3582(c)(2)2 based on

                                   5   Amendment 750 to the Sentencing Guidelines, which reduced the

                                   6   penalties applicable to cocaine-base offenses.    Docket No. 49.

                                   7   The parties agreed that Holloway was eligible for a sentence

                                   8   reduction under this amendment, but the government argued that

                                   9   the reduction should not be granted in light of his criminal
Northern District of California
  United States District Court




                                  10   history.   After noting Holloway’s “long and documented history of

                                  11   violence” and that “prior to his recent streak of good behavior,

                                  12   [Holloway] was subject to multiple disciplinary actions in

                                  13   prison,” the Court denied the motion on November 1, 2012, finding

                                  14   that the original sentence it imposed was reasonable.    Order at

                                  15   3-4, Docket No. 55.

                                  16        On September 13, 2016, Holloway again moved for a sentence

                                  17   reduction under 18 U.S.C. § 3582(c)(2), this time based on

                                  18   Amendment 782 to the Sentencing Guidelines, which reduced the

                                  19   base offense levels for certain drug-related offenses.    Docket

                                  20   No. 57.    Holloway sought a reduction of his total sentence from

                                  21   147 months to 120 months; the government opposed the motion based

                                  22   on Holloway’s history of violence.   The government also noted

                                  23   that between 2008 and 2014, Holloway had received eighteen

                                  24   disciplinary referrals in prison, including a referral for

                                  25

                                  26
                                            2 18 U.S.C. § 3582(c)(2) permits a court, after considering
                                       any applicable factors set forth in 18 U.S.C. § 3553(a), to
                                  27   reduce a sentence if the sentencing range upon which it was based
                                       was subsequently lowered by the Sentencing Commission pursuant to
                                  28   28 U.S.C. § 994(o) and the reduction is consistent with
                                       applicable policy statements issued by the Sentencing Commission.
                                                                        3
                                   1   threatening bodily harm.    Order at 3, Docket No. 61.    The Court

                                   2   denied the motion on November 4, 2016, reasoning that the

                                   3   sentence it originally imposed was reasonable in light of the

                                   4   factors set forth in 18 U.S.C. § 3553(a).      Id. at 2-3.

                                   5        Holloway appealed the Court’s denial of his second motion

                                   6   for a sentence reduction.     Docket No. 62.   On December 18, 2017,

                                   7   the Ninth Circuit affirmed the denial, holding that the Court did

                                   8   not abuse its discretion in declining to reduce Holloway’s

                                   9   sentence.   Disposition, Docket No. 73.    The Ninth Circuit
Northern District of California
  United States District Court




                                  10   reasoned that “Holloway’s 147-month sentence is substantively

                                  11   reasonable in light of the Section 3553(a) factors and the

                                  12   totality of the circumstances, including the nature and

                                  13   circumstances of the offense and the history and characteristics

                                  14   of the defendant.”   Disposition at 1-2.

                                  15        Holloway now moves for a sentence reduction, this time under

                                  16   the First Step Act of 2018.

                                  17                                  ANALYSIS

                                  18   I.   Holloway is eligible to move for a sentence reduction under
                                            Section 404 of the First Step Act
                                  19

                                  20        As a threshold matter, the Court considers whether Holloway

                                  21   is eligible to seek a sentence reduction under Section 404 of the

                                  22   First Step Act of 2018.     The Court concludes that he is.

                                  23        The Fair Sentencing Act of 2010, 124 Stat. 2372, which took

                                  24   effect on August 3, 2010, enacted “more lenient mandatory minimum

                                  25   provisions” for convictions for possession of cocaine base.

                                  26   Dorsey v. United States, 567 U.S. 260, 264 (2012).       “The [Fair

                                  27   Sentencing] Act increased the drug amounts triggering mandatory

                                  28   minimums for crack trafficking offenses from 5 grams to 28 grams
                                                                          4
                                   1   in respect to the 5–year minimum and from 50 grams to 280 grams

                                   2   in respect to the 10–year minimum (while leaving powder at 500

                                   3   grams and 5,000 grams respectively).     The change had the effect

                                   4   of lowering the 100–to–1 crack-to-powder ratio to 18–to–1.”        Id.

                                   5   at 269 (internal citations omitted).     This change is reflected in

                                   6   Section 2 of the Fair Sentencing Act.     See 124 Stat. 2372 § 2.

                                   7   “The [Fair Sentencing] Act also eliminated the 5–year mandatory

                                   8   minimum for simple possession of crack.”     Dorsey, 567 U.S. at

                                   9   269.   This change is reflected in Section 3 of the Fair
Northern District of California
  United States District Court




                                  10   Sentencing Act.    124 Stat. 2372 § 3.

                                  11          In 2012, the Supreme Court held that the Fair Sentencing

                                  12   Act’s provisions applied prospectively only, such that only

                                  13   offenders who were sentenced on or after the effective date of

                                  14   the Act, August 3, 2010, could benefit from the Act’s more

                                  15   lenient penalties.    Dorsey, 567 U.S. at 281.

                                  16          Section 404 of the First Step Act of 2018 makes the Fair

                                  17   Sentencing Act’s penalty reductions for crack cocaine

                                  18   retroactive, allowing offenders who were sentenced before August

                                  19   3, 2010, to move to modify their sentence as if the Fair

                                  20   Sentencing Act had been in effect at the time the crack-cocaine

                                  21   offense was committed.    See First Step Act § 404(a)-(b).   A

                                  22   court, however, may not consider a motion for a sentence

                                  23   reduction under Section 404 if the movant’s sentence was

                                  24   previously imposed or reduced under the Fair Sentencing Act, or

                                  25   if the movant previously moved under Section 404 for a sentence

                                  26   reduction and that motion was denied on the merits.     See First

                                  27   Step Act § 404(c).

                                  28
                                                                         5
                                   1          Here, Holloway meets the requirements of Section 404 for

                                   2   moving for a sentence reduction.       He was sentenced on the

                                   3   cocaine-base count, which is a covered offense3 under Section 404,

                                   4   before August 3, 2010, the effective date of the Fair Sentencing

                                   5   Act.       Holloway’s sentence was neither imposed nor previously

                                   6   reduced under the Fair Sentencing Act.      Holloway has not

                                   7   previously sought a sentence reduction under Section 404.

                                   8   Because the Court concludes, and the government does not dispute,

                                   9   that Holloway is eligible to seek a sentence reduction under
Northern District of California
  United States District Court




                                  10   Section 404, the Court now turns to the merits of his motion.

                                  11   II.    A reduction of Holloway’s sentence is not warranted

                                  12          Holloway’s motion for a sentence reduction is predicated on

                                  13   the following arguments: (1) that he has served seventy-five

                                  14   months of his eighty-seven-month sentence for the cocaine-base

                                  15   count, which he notes is more than twice the range set forth in

                                  16   the current Sentencing Guidelines (according to Holloway, the

                                  17   current applicable Guidelines range, which the government does

                                  18   not dispute, and which the Court accepts as accurate for the

                                  19   purpose of resolving the present motion, is twenty-seven to

                                  20   thirty-three months for the cocaine-base count, Mot. at 7, Docket

                                  21   No. 77); (2) that his criminal history “cannot outweigh

                                  22   Congress’s and the Sentencing Commission’s clear recognition that

                                  23   [his] sentence was the product of a profoundly unfair sentencing

                                  24

                                  25
                                              Section 404 defines “covered offense” as a “violation of a
                                              3

                                  26   Federal criminal statute, the statutory penalties for which were
                                       modified by section 2 or 3 of the Fair Sentencing Act of 2010
                                  27   (Public Law 111–220; 124 Stat. 2372), that was committed before
                                       August 3, 2010.” See First Step Act § 404(a). As discussed
                                  28   above, Sections 2 and 3 of the Fair Sentencing Act modified the
                                       penalties for cocaine-base offenses.
                                                                        6
                                   1   framework,” id. at 3; (3) that his disciplinary incidents have

                                   2   “never involved violence or attempted violence,” id.; and (4)

                                   3   that he has been “discipline-free” in the last two years and has

                                   4   gained skills through his work assignments, id.

                                   5         The government opposes the motion, arguing that Holloway’s

                                   6   long history of violent offenses, and multiple disciplinary

                                   7   incidents in prison, including after he filed motions for a

                                   8   sentence reduction, counsel against reducing his sentence.     Opp’n

                                   9   at 1-3, 5-6, Docket No. 80.    The United States Probation Office
Northern District of California
  United States District Court




                                  10   filed a report recommending that Holloway “not receive any

                                  11   reduction in his original sentence” because of his “conduct in

                                  12   the instant offense, and his violent, victim-oriented criminal

                                  13   history,” and because his post-sentencing conduct “has not

                                  14   resulted in significant improvement[.]”     Report at 4, Docket No.

                                  15   82.

                                  16         The First Step Act does not contain specific guidance as to

                                  17   how a court should resolve a motion for a sentence reduction

                                  18   brought under Section 404.     The plain language of Section 404

                                  19   suggests only that the determination as to whether to reduce a

                                  20   sentence lies within the court’s discretion.     See First Step Act

                                  21   § 404(b) (providing that a court “may” impose a reduced

                                  22   sentence).   “Nothing in [Section 404] shall be construed to

                                  23   require a court to reduce a sentence pursuant to [that] section.”

                                  24   See First Step Act § 404(c).

                                  25         The Court also looks to 18 U.S.C. § 3582, which governs the

                                  26   imposition of sentences of imprisonment, for guidance.     That

                                  27   statute provides that a “court may not modify a term of

                                  28   imprisonment once it has been imposed” unless the court finds
                                                                          7
                                   1   that one of the exceptions set forth in the statute applies.     See

                                   2   18 U.S.C. § 3582(c).

                                   3        The first exception, under Section 3582(c)(1)(A), applies if

                                   4   the court finds that “extraordinary or compelling reasons

                                   5   warrant” a reduction, or that the defendant is at least seventy

                                   6   years of age, and the reduction is consistent with applicable

                                   7   policy statements by the Sentencing Commission.   The second

                                   8   exception, under Section 3582(c)(1)(B), applies where the

                                   9   sentence modification is “expressly permitted by statute or by
Northern District of California
  United States District Court




                                  10   Rule 35 of the Federal Rules of Criminal Procedure.”   The third

                                  11   exception, under Section 3582(c)(2), applies where the defendant

                                  12   was sentenced based on a sentencing range that was subsequently

                                  13   lowered by the Sentencing Commission pursuant to 28 U.S.C. §

                                  14   994(o).

                                  15        Identifying which of the three Section 3582 exceptions

                                  16   applies to Holloway’s motion is relevant to the Court’s analysis

                                  17   here because only the first and third exceptions, and not the

                                  18   second, require a court to consider the factors listed in 18

                                  19   U.S.C. § 3553(a) when considering whether to grant a request for

                                  20   a sentence reduction.   Compare 18 U.S.C. § 3582(c)(1)(B)

                                  21   (containing no mention of Section 3553(a) factors) with 18 U.S.C.

                                  22   §§ 3582(c)(1)(A) & 3582(c)(2) (requiring evaluation of Section

                                  23   3553(a) factors).   The Section 3553(a) factors include: “the

                                  24   nature and circumstances of the offense and the history and

                                  25   characteristics of the defendant; the purposes of sentencing; the

                                  26   kinds of sentences available; the sentences and ranges

                                  27   established by the Sentencing Guidelines; relevant policy

                                  28   statements issued by the Sentencing Commission; the need to avoid
                                                                        8
                                   1   unwarranted sentencing disparities among similarly situated

                                   2   defendants; and the need to provide restitution to victims.”

                                   3   United States v. Trujillo, 713 F.3d 1003, 1008 (9th Cir. 2013)

                                   4   (citation and internal quotation marks omitted); see also 18

                                   5   U.S.C. § 3553(a).

                                   6        Holloway did not indicate in his motion which of the Section

                                   7   3582 exceptions serves as the vehicle for his request.     The Court

                                   8   concludes that Holloway’s motion falls within the second

                                   9   exception, Section 3582(c)(1)(B), which applies where the
Northern District of California
  United States District Court




                                  10   sentence modification is expressly permitted by a statute.     Here,

                                  11   the authorizing statute is the First Step Act, Section 404.

                                  12        After considering the parties’ submissions, the Probation

                                  13   Office’s report and recommendation, the entire record, and the

                                  14   Section 3553(a) factors4, the Court concludes that Holloway’s

                                  15   original sentence remains reasonable in light of his persistent,

                                  16   violent, and lengthy criminal history; his many disciplinary

                                  17   incidents while in prison (including after he filed his last

                                  18   motion for a sentence reduction); and his history of committing

                                  19   crimes while on supervised release or bail.

                                  20        The Probation Office filed a report on June 18, 2019, in

                                  21   connection with Holloway’s present motion for a sentence

                                  22   reduction.   See Report, Docket No. 82.   That report provides a

                                  23   comprehensive accounting of Holloway’s extensive criminal

                                  24   history, which began in 1980 and includes multiple convictions

                                  25   for serious and violent crimes, such as a juvenile conviction for

                                  26
                                  27
                                            4 Although Section 3582(c)(1)(B) does not require a court to
                                       consider the factors listed in 18 U.S.C. § 3553(a) when
                                  28   determining a motion for a sentence reduction brought pursuant to
                                       that section, the Court will nevertheless consider them here.
                                                                        9
                                   1   first-degree murder, an adult conviction for armed robbery, and

                                   2   an adult conviction for assault with a deadly weapon.    See id. at

                                   3   3.   Holloway committed one of these crimes, armed robbery, while

                                   4   he was released on bond on the instant offense.   Id.   This report

                                   5   also shows that, since he was incarcerated for the instant

                                   6   offense, Holloway has received more than eighteen disciplinary

                                   7   referrals, several of which are for threatening bodily harm.      Id.

                                   8   at 3-4.   Moreover, according to his own submissions in support of

                                   9   his present motion, Holloway has had at least one new
Northern District of California
  United States District Court




                                  10   disciplinary referral since he filed his last motion for a

                                  11   sentence reduction in 2016.   See Bureau of Prisons Summary

                                  12   Reentry Plan, Progress Report at 2, Smarandoiu Declaration, Ex.

                                  13   A, Docket No. 78.

                                  14        While the Court commends Holloway’s efforts to rehabilitate

                                  15   himself while in prison, the Court finds that the same reasons

                                  16   that justified the denial of his last motion for a sentence

                                  17   reduction also compel the same result here.   Deterrence will best

                                  18   be achieved, and respect for the law will best be promoted, by

                                  19   Holloway serving his original sentence.    Further, the safety of

                                  20   the community will be best protected by maintaining Holloway’s

                                  21   original sentence, because he is scheduled to spend the last five

                                  22   months5 of that sentence in a Residential Reentry Center, Report

                                  23   at 4, which will help enhance his rehabilitation and ease his

                                  24   reentry into society.

                                  25        Accordingly, in the exercise of its discretion under Section

                                  26   404, the Court DENIES Holloway’s motion.   See First Step Act §

                                  27

                                  28
                                            5 Holloway is scheduled to enter a Residential Reentry Center
                                       on October 10, 2019. Report at 4, Docket No. 82.
                                                                       10
                                   1   404(c) (“Nothing in [Section 404] shall be construed to require a

                                   2   court to reduce a sentence pursuant to [that] section.”).

                                   3                               CONCLUSION

                                   4       The Court DENIES Holloway’s motion for a sentence reduction

                                   5   under Section 404 of the First Step Act.

                                   6       IT IS SO ORDERED.

                                   7   Dated:   July 29, 2019
                                                                            CLAUDIA WILKEN
                                   8                                        United States District Judge
                                   9
Northern District of California
  United States District Court




                                  10

                                  11

                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                       11
